Electronically Filed
                                                     Supreme Court
                                                     SCAD-11-0000096
                                                     24-MAR-2011
                                                     09:52 AM
                        SCAD-11-0000096 


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,


                               vs.


                  GARY L. HARTMAN, Respondent.



                       ORIGINAL PROCEEDING

           (ODC 05-130-8282, 05-146-8298,06-118-8458,

             07-018-8478, 10-003-8837, 10-007-8841)


                       ORDER OF SUSPENSION
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy and McKenna, JJ.)

          We have considered the Disciplinary Board’s Report and
Recommendation to suspend Respondent Gary L. Hartman from the
practice of law in light of the record, the stipulations of the
parties, and Respondent Hartman’s lack of objection as exhibited
by his failure to request briefing as permitted by Rule 2.7(d) of
the Rules of the Supreme Court of the State of Hawai'i (RSCH).
It appears Respondent Hartman neglected clients’ cases, took
unearned fees, did not maintain trust accounts and books and
records required by our rules, did not comply with court orders,
and did not cooperate with the disciplinary investigations that
resulted from the complaints of his clients and the report of
payments against insufficient funds in trust accounts.
Respondent Hartman’s misconduct resulted in multiple violations
of Hawai'i Rules of Professional Conduct Rules 1.15(a)(1),
1.15(b), 1.15(c), 1.15(d), 1.15(g), 1.3, 8.1(b), 8.4(a) and
8.4(d).   Therefore,
           IT IS HEREBY ORDERED that Respondent Hartman is

suspended from the practice of law in this jurisdiction for one

year and one day, effective 30 days after entry of this order as

provided by RSCH Rule 2.16(c).

           IT IS FURTHER ORDERED that Respondent Hartman shall

comply with the requirements of RSCH Rule 2.16 and shall pay such

costs, if any, as are subsequently assessed upon timely

submission of Disciplinary Counsel’s verified bill of costs.

           DATED:   Honolulu, Hawai'i, March 24, 2011.
                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ James E. Duffy, Jr.

                                /s/ Sabrina S. McKenna





                                  2